       Case 5:18-cr-00227-SLP Document 171 Filed 08/20/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA
                                           Case No. CR-18-227-SLP
v.

JOSEPH MALDONADO-PASSAGE


                      NOTICE OF LEAVE OF ABSENCE

      COMES NOW Molly Hiland Parmer, co-counsel for defendant, and

respectfully notifies the Court before whom she has a case pending, Clerks of

Court, and Opposing Counsel, that she is requesting leave. The period of leave

during which time Applicant will be away from the practice of law and the

purposes of leave are: September 17, 2021 for a family wedding and October 11,

2021 through and including October 15, 2021 for professional development.

      Respectfully Submitted, this 20th day of August, 2021.


                               /s/ Molly Hiland Parmer
                               MOLLY HILAND PARMER
                               GEORGIA BAR NO. 942501
                               ATTORNEY FOR MR. MALDONADO-PASSAGE


PARMER LAW
1201 West Peachtree Street, Suite 2300
Atlanta, Georgia 30309
404-795-5060; Fax: 404-795-5117
Molly@Parmer.law
        Case 5:18-cr-00227-SLP Document 171 Filed 08/20/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically transmitted the attached document to

the Clerk of Court using the ECF System for filing and transmittal of a Notice of

Electronic Filing to the following ECF registrant: Charles William Brown, counsel

for the United States.


      Dated: This 20th day of August, 2021.


                               /s/ Molly Hiland Parmer
                               MOLLY HILAND PARMER
                               GEORGIA BAR NO. 942501
                               ATTORNEY FOR MR. MALDONADO-PASSAGE

PARMER LAW
1201 West Peachtree Street
Suite 2300
Atlanta, Georgia 30309
404-795-5060; Fax: 404-795-5117
Molly@Parmer.law




                                        2
